Case 5:21-cv-05124-TLB-CDC Document 8               Filed 07/27/21 Page 1 of 1 PageID #: 35




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


KRISTOPHER MICHAEL MORGAN                                                            PLAINTIFF

               v.                   Civil No. 5:21-cv-05124

KELLY HINELY, KCH; SYDNEY
SIMMONS, KCH; THERESA ROTHE,
KCH; JOHN BECKMAN, KCH; and
JANET HENEY, Summit                                                              DEFENDANTS


                                            ORDER

       By Order (ECF No. 3) entered on July 7, 2021, Plaintiff was directed to file a completed

in forma pauperis (“IFP”) application by July 28, 2021. His initial IFP application (ECF No. 2)

was deficient because he did not answer all questions on the application form. On July 21, 2021,

Plaintiff submitted a second IFP application (ECF No. 6). Again, he failed to answer all questions

on the application.

       In a different case, Morgan v. Washington Cnty. et al., Civil No. 5:21-cv-05118, Plaintiff

submitted a complete IFP application (ECF No. 7). The Clerk is directed to file a copy of the

IFP application filed on July 26, 2021, in Case No. 5:21-cv-05118 in this case, Case No. 5:21-

cv-05124.

       IT IS SO ORDERED this 27th day of July 2021.

                                                    /s/   Christy Comstock
                                                    HON. CHRISTY COMSTOCK
                                                    UNITED STATES MAGISTRATE JUDGE
